Order denying defendant’s motion for alimony and counsel fee reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; alimony fixed at twenty dollars per week, to begin May 1, 1930, and counsel fee fixed at two hundred and fifty dollars. Upon the facts presented there is a reasonable likelihood that defendant will be successful in her defense of this action. Lazansky, P. J., Rich, Young and Hagarty, JJ., concur; Carswell, J., concurs in result.